 4:15-cr-03041-JMG-CRZ Doc # 142 Filed: 09/21/20 Page 1 of 1 - Page ID # 556




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:15-CR-3041

vs.
                                                              ORDER
ISA M. HARRIS,

                    Defendant.

      This matter is before the Court on the defendant's objection (filing 140)
to the government's notice (filing 139) of intent to destroy exhibits.
      Pursuant to this Court's local rules,

      exhibits must be retained until at least 30 days after a case's final
      disposition, including (i) any appeal; (ii) the denial of or expiration
      of the time in which to file a petition for writ of certiorari; and (iii)
      the denial of or expiration of the statutory time (including any
      reasonably foreseeable tolling of that time) for filing a motion for
      post-conviction relief under 28 U.S.C. § 2255.

NECrimR 55.1(g)(1)(B). All those deadlines have been passed here, and the
defendant's objection offers no explanation for why the government should be
required to retain exhibits for a case that is long-closed. Accordingly,

      IT IS ORDERED that the defendant's objection (filing 140) is
      overruled.

      Dated this 21st day of September, 2020.

                                             BY THE COURT:



                                             John M. Gerrard
                                             Chief United States District Judge
